Case: 1:19-cv-06497 Document #: 19 Filed: 03/10/20 Page 1 of 3 PagelD #:110

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

Roor International BV and SREAM, Inc.,

Plaintiff, No. 19 CV 6497

)
)
)
)
Vs. ) Judge L. Alonso
) Magistrate Judge: Jeffrey T. Gilbert
ZPS Enterprise Inc. dba Zee Vapor & )
Tobacco and Muhammad Z. Bhalia, )
)
)

Defendants.
ANSWER TO COMPLAINT

Now come the Defendants, ZPS Enterprise, Inc. dba Vapor & Tobacco and Muhammad Z. Bhalia,
and in answer to the Complaint herein, states as follows:

Defendants admit the allegations in Paragraph 1.

Defendants deny the allegations in Paragraph 2.

Defendants admit the allegations in Paragraph 3.

Defendants neither admit nor deny the allegations in Paragraph 4 but demand strict

proof thereof

Defendants admit the allegations in Paragraph 5.

6. Defendants admit the allegations in Paragraph 6.

7. Defendants admit the corporation is an Illinois corporation but deny the balance of
Paragraph 7.

8. Defendants neither admits nor denies the allegations in Paragraph 8 but demand strict
proof thereof.

9. Defendants admit the allegations in Paragraph 9.

10. Defendants neither admit nor deny the allegations in Paragraph 10.

11. Defendants admit the allegations in Paragraph 11.

12. Defendants admit the allegations in Paragraph 12.

13. Defendants admit the allegations in Paragraph 13.

14. Defendants admit the allegations in Paragraph 14.

15. Defendants admit the allegations in Paragraph 15.

16. Defendants neither admit nor deny the allegations in Paragraph 16.

17. Defendants neither admit nor deny the allegations in Paragraph 17 but demand strict
proof thereof.

18. Defendants neither admit nor deny the allegations in Paragraph 18.

19. Defendants neither admit nor deny the allegations in Paragraph 19.

20. Defendants neither admit nor deny the allegations in Paragraph 20.

ae

3
Case: 1:19-cv-06497 Document #: 19 Filed: 03/10/20 Page 2 of 3 PagelD #:111

21.
JZ:
23:
24.
25;
26.
27.
28.
29.
30.
31.
oa.
33.
34.
35.
3b.
37.
38.
39.
40.
41.
42.
43.
44.
45.
46.
47.

48.

49.
50.
51.
2.
53.
54.
2D;
56.
57,
58.
59.
60.

Defendants neither admit nor deny the allegations in Paragraph 21.

Defendants deny the allegations in Paragraph 22.
Defendants deny the allegations in Paragraph 23.
Defendants deny the allegations in Paragraph 24.
Defendants deny the allegations in Paragraph 25.
Defendants deny the allegations in Paragraph 26.
Defendants deny the allegations in Paragraph 27.
Defendants deny the allegations in Paragraph 28.
Defendants deny the allegations in Paragraph 29.
Defendants deny the allegations in Paragraph 30.
Defendants deny the allegations in Paragraph 31.
Defendants deny the allegations in Paragraph 32.
Defendants deny the allegations in Paragraph 33.
Defendants deny the allegations in Paragraph 34.
Defendants deny the allegations in Paragraph 35.
Defendants deny the allegations in Paragraph 36.
Defendants deny the allegations in Paragraph 37.
Defendants deny the allegations in Paragraph 38.
Defendants deny the allegations in Paragraph 39.
Defendants deny the allegations in Paragraph 40.
Defendants deny the allegations in Paragraph 41.
Defendants deny the allegations in Paragraph 42.
Defendants deny the allegations in Paragraph 43.
Defendants deny the allegations in Paragraph 44.
Defendants deny the allegations in Paragraph 45.
Defendants deny the allegations in Paragraph 46.
Defendants deny the allegations in Paragraph 47.

Count One

The defendants repeat and re-allege their answers to Paragraphs 1 through 47 as fully

set forth herein.

Defendants neither admit nor deny the allegations in Paragraph 49.
Defendants neither admit nor deny the allegations in Paragraph 50.

Defendants deny the allegations in Paragraph 51.
Defendants deny the allegations in Paragraph 52.
Defendants deny the allegations in Paragraph 53.
Defendants deny the allegations in Paragraph 54.
Defendants deny the allegations in Paragraph 55.
Defendants deny the allegations in Paragraph 56.
Defendants deny the allegations in Paragraph 57.
Defendants deny the allegations in Paragraph 58.
Defendants deny the allegations in Paragraph 59.
Defendants deny the allegations in Paragraph 60.
Case: 1:19-cv-06497 Document #: 19 Filed: 03/10/20 Page 3 of 3 PagelD #:112

61.

62.

63.
64.
65.
66.
67.
68.
69.
70.
71.
22:
73.

74.

Be
76.
Fb,
78.
79,
80.
81.
82.
83.
84.
85.

Defendants deny the allegations in Paragraph 61.

Count Two

The defendants repeat and re-allege their answers to Paragraphs 1 through 47 as fully
set forth herein.

Defendants neither admit nor deny the allegations in Paragraph 63.
Defendants neither admit nor deny the allegations in Paragraph 64.
Defendants deny the allegations in Paragraph 65.

Defendants deny the allegations in Paragraph 66.

Defendants deny the allegations in Paragraph 67.

Defendants deny the allegations in Paragraph 68.

Defendants deny the allegations in Paragraph 69.

Defendants deny the allegations in Paragraph 70.

Defendants deny the allegations in Paragraph 71.

Defendants deny the allegations in Paragraph 72.

Defendants deny the allegations in Paragraph 73.

Count Three

The defendants repeat and re-allege their answers to Paragraph 1 through 47 as fully set
forth herein

Defendants neither admit nor deny the allegations in Paragraph 75.
Defendants neither admit nor deny the allegations in Paragraph 76.
Defendants deny the allegations in Paragraph 77.

Defendants deny the allegations in Paragraph 78.

Defendants deny the allegations in Paragraph 79.

Defendants deny the allegations in Paragraph 80.

Defendants deny the allegations in Paragraph 81.

Defendants deny the allegations in Paragraph 82.

Defendants deny the allegations in Paragraph 83.

Defendants deny the allegations in Paragraph 84.

Defendants deny the allegations in Paragraph 85.

WHEREFORE, the Defendants pray that the Plaintiff's prayer for relief be dismissed and that
the Defendants be awarded their attorney’s fees and costs for defending this spurious
claim. Further avers that the plaintiff's request for relief be denied.

Ke

VICTOR F. CIARDELLI

CIARDELLI, CUMMINGS & CAMPAGNA
70 East Lake Street, Suite 1000
Chicago, II 60601

Phone: 312-346-2522
